DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US 2019/0376826).

Regarding claim 1, Thomas et al. disclose a method of determining a volume of a fluid in a reservoir 144 arranged in a vehicle (par. 0015, fuel tank of a vehicle), the method comprising: assessing, via an electronic controller 12, whether a first sensor 282 operatively connected to the reservoir and configured to detect a predetermined level of the fluid in the reservoir has been triggered (see par. 0061, for example, providing an actuation signal to the fuel level sensor and detecting sensor signal inherently includes an assessment that the sensor has been triggered); detecting, via a second sensor (198 and/or 199), a vehicle operative state indicative of inclination of a free surface of the fluid in the reservoir (see par. 0030); 

Regarding claim 2, Thomas et al. disclose that the method may further comprise:  generating, via the electronic controller, a sensory signal when the determined volume of the fluid in the reservoir is at or below a predetermined volume (par. 0062, measured level may be displayed on instrument panel indicating unit 305 at any level which necessarily includes any predetermined level or threshold).

Regarding claim 3, Thomas et al. disclose that the method may further comprise:  identifying, via the controller, that the reservoir has been refilled when (pars. 0054-0055, performs refueling and then measures fluid level, which is a form of identifying that it has been refilled), after generating the sensory signal (this would necessarily happen after the sensor and display has indicated that the fuel was at some low/lower level/volume), the first sensor ceases to be triggered in response to the determined degree of inclination of the free surface of the fluid in the reservoir (if the triggering is the sensor signal at any lower level, then after the 

Regarding claim 5, Thomas et al. disclose that the detected vehicle operative state may be a stationary position of the vehicle on an incline (see par. 0062; see also par. 0070- measuring fluid level when conditions are met, par. 0068- one of conditions is that vehicle is stationary, and par. 0072- measuring includes compensating for vehicle tilt with tilt sensor).

Regarding claim 6, Thomas et al. disclose storing by the electronic controller each instance the first sensor has been triggered and the corresponding determined volume of the fluid in the reservoir (see par. 0015, when level sensor is trigger and measurement taken under select high confidence contions, measurement may be used for inferring subsequent estimations of fluid level; and see par. 0081, which clarifies that measurement is taken for later estimation it is stored in memory of controller). Note: “each instance” can simply be one instance since the bounds of the method of claim 1 only require one instance of sensor measurement/triggering and the time and steps involved in this one instance in Thomas can be interpreted as the method.

Regarding claim 7, Thomas et al. disclose the storing of each instance the first sensor has been triggered and the corresponding determined volume of the fluid in the reservoir is used to execute, via the electronic controller, a fluid volume tracking algorithm of fluid volume change over time to determine the volume of fluid in the reservoir when the first sensor has 

Regarding claim 8, Thomas et al. disclose that determining the volume of the fluid in the reservoir when the first sensor has been triggered may be accomplished via the controller accessing a look-up table compiled from empirically ascertained values of the volume of the fluid in the reservoir at corresponding degrees of inclination of the free surface in the reservoir and the predetermined volume of the fluid and programmed into the controller (see par. 0062, using lookup table with tilt angles, fuel level; and see par. 0055, may also use lookup table for converting level to volume).

Regarding claim 11, Thomas et al. disclose a system for determining a volume of a fluid in a reservoir 144 arranged in a vehicle, the system comprising: an electronic controller 12; a first sensor 282 operatively connected to the reservoir 144, in communication with the electronic controller, and configured to detect a predetermined level of the fluid in the reservoir (par. 0035); and a second sensor 198 in communication with the electronic controller and configured to detect a vehicle operative state indicative of inclination of a free surface of the fluid in the reservoir and communicate the detected vehicle operative state to the electronic controller (par. 0030); wherein the electronic controller is configured to: determine a degree of inclination of the free surface of the fluid in the reservoir in response to the detected vehicle operative state (par. 0040); assess whether the first sensor has been triggered (see par. 0061, for example, providing an actuation signal to the fuel level sensor and detecting sensor signal inherently includes an assessment that the sensor has been triggered); and determine the volume of the fluid in the reservoir when the first sensor has been triggered in response to the 

Regarding claim 12, Thomas et al. disclose that the electronic controller is additionally configured to generate a sensory signal when the determined volume of the fluid in the reservoir is at or below a predetermined volume (par. 0062, measured level may be displayed on instrument panel indicating unit 305 at any level which necessarily includes any predetermined level or threshold).

Regarding claim 13, Thomas et al. disclose that the electronic controller is additionally configured to: identify the first sensor ceasing to be triggered in response to the determined degree of inclination of the free surface of the fluid after having generated the sensory signal as a refill of the reservoir (pars. 0054-0055, performs refueling and then measures fluid level, which is a form of identifying that it has been refilled; if the triggering is the sensor signal at any lower level, then after the refilling, the sensor has ceased being triggered at that signal level); and deactivate the sensory signal in response to the identified refill of the reservoir (the display always displays the indicated/calculated amount so the sensory signal, which is the displayed amount at the lower level is no longer displayed after refilling).

Regarding claim 15, Thomas et al. disclose that the detected vehicle operative state may be a stationary position of the vehicle on an incline (see par. 0062; see also par. 0070- measuring fluid level when conditions are met, par. 0068- one of conditions is that vehicle is stationary, and par. 0072- measuring includes compensating for vehicle tilt with tilt sensor).

Regarding claim 16, Thomas et al. disclose that the electronic controller is additionally configured to store each instance the first sensor has been triggered and the corresponding determined volume of the fluid in the reservoir (see par. 0015, when level sensor is trigger and measurement taken under select high confidence contions, measurement may be used for inferring subsequent estimations of fluid level; and see par. 0081, which clarifies that measurement is taken for later estimation it is stored in memory of controller). Note: the controller can store “each instance” because it can store any instance when the circumstances require it, and the measuring with the sensor when the conditions are met can be interpreted as the triggering of the sensor.

Regarding claim 17, Thomas et al. disclose that the electronic controller is additionally configured to execute a fluid volume tracking algorithm of fluid volume change over time using each stored instance the first sensor has been triggered and the corresponding determined volume of the fluid in the reservoir to determine the volume of fluid in the reservoir when the first sensor has been triggered (see par. 0079, fuel estimation/inference algorithm is used to track and indicate fuel level based on last measured sensor value/trigger).

Regarding claim 18, Thomas et al. disclose that the controller is programmed with a look-up table compiled from empirically ascertained values of the volume of the fluid in the reservoir at corresponding degrees of inclination of the free surface in the reservoir and the predetermined volume of the fluid, and wherein the controller is further configured to determine the volume of the fluid in the reservoir when the first sensor has been triggered may be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2019/0376826) in view of Lease et al. (US 2019/0033119).

Regarding claim 4, Thomas et al. do not explicitly disclose that the tilt sensor is used for when the operative state is a dynamic condition including at least one of a lateral and a longitudinal acceleration of the vehicle, but Thomas et al. do disclose that there may be a lateral and longitudinal acceleration rate sensor (par. 0030). Lease et al. disclose a fluid level sensor that uses a controller with inputs from sensing lateral and longitudinal acceleration from a three-axis accelerometer 188 and/or a three axis gyroscope 192 in order to calculate actual fluid level based on measurements from the fluid level sensor and the dynamic acceleration measurements (see pars. 0060-0063). It would have been obvious to one of ordinary skill in the art to include compensation and corrections for lateral and longitudinal acceleration, as taught by Lease et al., in the method of Thomas et al., because it provides for the ability to measure accurate fluid levels in more circumstances, such as when the vehicle is accelerating or rounding curves.

Regarding claim 14, Thomas et al. do not explicitly disclose that the tilt sensor is used for when the operative state is a dynamic condition including at least one of a lateral and a longitudinal acceleration of the vehicle, but Thomas et al. do disclose that there may be a lateral and longitudinal acceleration rate sensor (par. 0030). Lease et al. disclose a fluid level sensor that uses a controller with inputs from sensing lateral and longitudinal acceleration from a three-axis accelerometer 188 and/or a three axis gyroscope 192 in order to calculate actual fluid level based on measurements from the fluid level sensor and the dynamic acceleration measurements (see pars. 0060-0063). It would have been obvious to one of ordinary skill in the art to include compensation and corrections for lateral and longitudinal acceleration, as taught by Lease et al., in the system of Thomas et al., because it provides for the ability to measure accurate fluid levels in more circumstances, such as when the vehicle is accelerating or rounding curves.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2019/0376826) in view of Ross, Jr. (US 9,297,686).

Regarding claims 9 and 19, Thomas et al. do not explicitly disclose that the fluid is diesel-exhaust-fluid (DEF) or washer fluid. However, Ross discloses using a fluid level sensor with a controller to measure fluid level in a tank of a vehicle wherein the fluid is DEF (col. 3, lines 55-65), and wherein vehicle tilt and inclination is taken into account to correct the level measurement (col. 16 lines 11-35). It would have been obvious to one of ordinary skill in the art, given the disclosure of Ross, to use the system and method of Thomas et al. with a tank for .

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2019/0376826) in view of Yang et al. (US 2017/0356408).

Regarding claims 10 and 20, Thomas et al. do disclose using a baffle arranged inside the reservoir to reduce sloshing of the fluid within the reservoir and repeated toggling of the first sensor during dynamic maneuvers of the vehicle. Yang et al. disclose arranging a baffle 391 inside a reservoir 320 where fluid level is being measured on a vehicle, wherein the baffle serves to reduce sloshing of the fluid within the reservoir and repeated toggling of a fluid level sensor at different level outputs during dynamic maneuvers of the vehicle (par. 0073). It would have been obvious to one of ordinary skill in the art to use one or more baffles as taught by Yang et al. in the fluid reservoir of Thomas et al. in order to provide the same advantages discussed in Yang et al., i.e. to prevent sloshing in the tank and further enhance accuracy and stability of measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861